ORDER

PER CURIAM.
Defendant, Alexander W. Lemle, appeals from the judgment entered on a jury verdict finding him guilty of burglary in the second degree, in violation of section 569.170 RSMo (2000); property damage in the first degree, in violation of section 569.100; and stealing, in violation of section 570.030. No error of law appears and no jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the *88reasons for this decision. The judgment is affirmed in accordance with Rule 30.25(b).